Citation Nr: 1708621	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  07-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 24, 2005, for the award of a 30 percent evaluation for the service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to February 1969, including service in Vietnam; he was awarded the Combat Infantryman's Badge (CIB).  The appellant is the Veteran's surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  The hearing transcript from that proceeding has been associated with the claims file.

In May 2011, the Board issued a decision in which, in pertinent part, the Veteran's claim for an effective date earlier than August 24, 2005, for the award of a 30 percent disability evaluation for his service-connected posttraumatic stress disorder (PTSD) was denied.  The Veteran appealed that May 2011 Board denial to the United States Court of Appeals for Veteran's Claims (Court).  In December 2012, pursuant to a December 2012 Joint Motion for an Order Partially Vacating and Remanding the Board Decision (JMR), the Court issued an Order that vacated that portion of the Board's decision that denied an effective date earlier than August 24, 2005, for the award of a 30 percent disability rating for PTSD and remanded the claim to the Board for further proceedings.

In September 2013, the Board again denied the Veteran's claim for an effective date earlier than August 24, 2005, for the award of a 30 percent disability rating for his service-connected PTSD.  The Veteran again appealed the Board denial to the Court, but he died prior to the promulgation of a decision by the Court.  In February 2014, the Court granted the appellant's motion to be substituted as the claimant before the Court.  In May 2014, pursuant to a May 2014 JMR, the Court issued an Order that vacated the portion of the Board's decision that denied an effective date earlier than August 24, 2005, for the award of a 30 percent disability evaluation for PTSD and remanded the claim to the Board for further proceedings. 

The Board remanded the case for additional development in December 2014.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that the appeal as to the issue of entitlement to an effective date earlier than August 11, 2011, for the award of a 100 percent disability rating for the service-connected atherosclerotic heart disease has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the claim at this time, but the matter will be the subject of a future Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased disability evaluation for PTSD on October 27, 2003.

2.  Between August 26, 2003 and August 23, 2005, the Veteran's psychiatric disability was manifested by symptoms such as depressed mood, anxiety, suspiciousness, sleep impairment and mild memory loss resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  It was factually ascertainable that the Veteran's PTSD met the criteria for a 30 percent rating on August 26, 2003, which was within the one-year period preceding the date of the Veteran's claim for increase.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for an effective date of August 26, 2003, but no earlier, for the award of a 30 percent disability evaluation for the service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by letters issued by the RO in September 2005, and January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and Social Security Administration (SSA) records.  Additionally, the Veteran testified at a hearing before the Board.  Furthermore, no duty to assist deficiency was cited by the parties to the JMRs.

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in December 2014, the RO reviewed and considered the additional evidence that had been submitted by the appellant in August 2014.  Therefore, substantial compliance has been achieved.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


II.  The Merits of the Claim

A November 2005 rating decision assigned a 30 percent disability rating for the Veteran's service-connected PTSD, effective from August 24, 2005.  Prior to that date, a 10 percent disability evaluation had been in effect.

Under the General Rating Formula, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that a veteran may qualify for a specific disability rating under 38 C.F.R. § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.  

The Board also recognizes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The sole issue before the Board cited by the parties to the JMRs is entitlement to an effective date earlier than August 24, 2005, for the award of a 30 percent disability rating for the service-connected PTSD.  As stated by the parties in the May 2014 JMR, the Veteran filed a new claim for an increased rating on October 27, 2003, and an August 2004 rating decision continued the 10 percent evaluation.  See [R. at 1938 - VA Form 21-4138 dated October 27, 2003; R. at 1865-72 - August 2004 rating decision].  The Veteran submitted an additional written submission on August 24, 2005, which has been found to constitute new and material evidence under 38 C.F.R. § 3.156(b).  See [R. at 1794-1800 - Letter from Veteran date stamped August 24, 2005; R. at 9-10 - BVA Decision at 7-8].  Pursuant to this finding, the August 2004 rating decision was not a final decision and the new and material evidence is considered as having been filed in connection with the October 27, 2003 claim that was pending at the beginning of the appeal period.

Also as stated by the parties in the May 2014 JMR, the Veteran's symptoms prior to August 24, 2005, included episodic depression, worrying, stress, sleep disturbances, monthly nightmares, flashbacks, mood swings, irritability, intrusive thoughts, concentration problems, short-term memory problems, hypervigilance and exaggerated startle response.  Review of the medical evidence of record reveals that these symptoms were described in August 2003, and September 2003.  

An August 26, 2003 VA mental health treatment plan note indicates that the Veteran was tolerating the use of Zoloft and that his bouts of depression, which lasted one to two days, had been eased with its use.  He reported experiencing symptoms that included excessive worry, having dreams and recollecting thoughts of Vietnam that were triggered by movies or television specials about Vietnam.  The Veteran also complained of concentration problems with his mind wandering all of the time and being easily distracted.  

A September 2003 VA PTSD examination report reflected the Veteran's complaints of depression, mood swings, bad nightmares that occurred once a month, sleep difficulties, difficulty concentrating and short-term memory problems.  Other symptoms reported by the Veteran included recurrent and intrusive distressing thoughts, reliving traumatic events that occurred in Vietnam, diminished interest in significant activities, a sense of a foreshortened future, increased arousal, hypervigilence and an exaggerated startle response.  

On mental status examination, the Veteran's memory was found to be relatively intact with occasional lapses when it came to recent memory.  The examiner described the Veteran's affect as depressed.  The examiner noted that the Veteran's long-standing depression was made worse by the events that occurred during the summer of 2002 and his subsequent indictment.  The examiner indicated that those events could have been a manifestation of the Veteran's depression plus his unrecognized PTSD.

An October 2003 VA treatment note reflects that the Veteran's reported that his episodes of confusion and disorientation had been improved with the use of medication.  The Veteran's current symptoms were described as including sleep disturbances.  In a written statement received by the RO on August 24, 2005, the Veteran was described as suffering from moderate to severe PTSD with stress and depression.  

The Veteran was afforded a VA PTSD examination in September 2005.  The Veteran reported that his medication had not been effective in treating his depression or calming him down.  He reported experiencing a depressed mood, fatigue, low self-esteem, hopelessness, helplessness, intrusive thoughts and flashbacks, nightmares and insomnia.  He said that he was easily agitated, that noise continued to make him jump and that he avoided interacting with others always keeping his back to the wall.  He also reported having difficulty with short-term memory.  On mental status examination, the Veteran's mood was described as depressed and irritable and his affect as restricted, irritable and tearful.  The examining physician provided diagnoses of PTSD and dysthymic disorder and stated that the two disorders were intrinsically related; however, the diagnosis of pedophilia was not thought to be related to the PTSD or depression.  The physician also noted that the Veteran had social isolation and estrangement from family members, as well as a history of an inability to tolerate stressful situations resulting in impulsive behavior.

A November 2005 rating decision subsequently assigned a 30 percent rating for the Veteran's PTSD, effective August 24, 2005.

None of the aforementioned symptoms are listed in the rating criteria for a 10 percent disability rating for PTSD; however, it appears that at least five of these symptoms discussed eight days apart in August and September of 2003-depression, anxiety (i.e., "worrying"), chronic sleep impairment, suspiciousness (i.e., hypervigilance), and short term memory impairment-are specifically listed in the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, while the Veteran had been on continuous medication for his psychiatric symptoms, those symptoms were not controlled; control of symptoms by medication is a criterion for a 10 percent evaluation.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).

Here, the October 27, 2003 claim in which the Veteran referenced numerous disabilities including PTSD and generally complained of having difficulties and, in particular, physical difficulties, did not constitute new and material evidence filed within one year of the October 23rd notice of the October 2003 rating decision that assigned the initial 10 percent evaluation for the service-connected PTSD. 

However, based on the findings of the August 26, 2003 VA mental health practitioner followed eight days later by the findings of the September 2003 VA psychiatric examiner, the Board finds that it was factually ascertainable that an increase in the Veteran's PTSD symptomatology occurred as of August 26, 2003.  Therefore, the award of a 30 percent disability rating for the service-connected PTSD is warranted as of that date.  

Considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400 (o)(2).  The Board notes that an allegation of clear and unmistakable error (CUE) as to the October 2003 RO decision was not noted in either JMR.  Nor was it alleged in either JMR that the Veteran had submitted an appeal of the October 2003 rating decision.  Affording the appellant the benefit of the doubt, the Board concludes that the criteria for a 30 percent disability evaluation for the Veteran's service-connected PTSD were met as of August 26, 2003. 


	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of August 26, 2003, for the assignment of a 30 percent disability rating for the Veteran's service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


